Citation Nr: 1710061	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  12-01 058	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to recognition of Z. H. as the helpless child of the Veteran for the purposes of Dependency and Indemnity Compensation (DIC), death pension, and accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

R. Casadei, Counsel


INTRODUCTION

The Veteran served on active duty from March 1942 to September 1945.  He died in December 2004.  Z. H. is his stepdaughter. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 decision by the Department of Veterans Affairs (VA) Pension Management Center in St. Paul, Minnesota.  The electronic file was subsequently transferred to the Regional Office (RO) in Oakland, California. 

In her VA Form 9, Z. H. requested a videoconference hearing before a Veterans Law Judge.  In a November 2012 report of general information, it was noted that she withdrew her hearing request.  There is no pending request for a hearing at this time.

The issue on appeal was previously remanded in September 2015.

This appeal was processed using the Veterans Benefits Management System (VBMS).  In evaluating this case, the Board has also reviewed the "Virtual VA" system to ensure a complete assessment of the evidence.


FINDINGS OF FACT

1.  The Veteran's step-daughter, Z. H., was legally married from December 2004 to January 2008.

2.  Z. H.'s marriage from 2004 to 2008 was terminated by the death of her spouse, but was not terminated prior to November 1, 1990.


CONCLUSION OF LAW

The criteria for entitlement to recognition of Z. H. as the helpless child of the Veteran for the purposes of DIC, death pension, and accrued benefits have not been met.  38 U.S.C.A. §§ 101 (4), 103, 1318, 5107 (West 2014); 38 C.F.R. §§ 3.55, 3.57, 3.356, 4.7 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Here, however, the notification and assistance provisions are not applicable, as the claim cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994); VAOPGCPREC 5 2004 (June 23, 2004) (VA is not required to provide notice of the information and evidence necessary to substantiate a claim where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).

Z. H. is the adult step-child of the Veteran.  In order for her to have standing for entitlement to VA benefits deriving from the Veteran's death, she must be a "child" of the Veteran as defined for VA benefits purposes in 38 C.F.R. § 3.57.  In this case, the Board finds that such standing has not been established.

In this regard, the definition of the term "child," as defined for the purposes of establishing dependency status, means an unmarried person who is a legitimate child; a child legally adopted before the age of 18 years; a stepchild who acquired that status before the age of 18 years and who is a member of the veteran's household at the time of the veteran's death; or an illegitimate child.  In addition, the child must be someone who: (1) is under the age of 18 years; (2) before reaching the age of 18 years became permanently incapable of self-support; or (3) after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution.  38 U.S.C.A. § 101 (4); 38 C.F.R. § 3.57 (a).  VA provides certain benefits for a child of a veteran who is shown to be permanently incapable of self-support by reason of mental or physical defect by or before his or her 18th birthday.  38 U.S.C.A. § 101 (4)(A)(ii); 38 C.F.R. §§ 3.57 (a)(1)(ii), 3.356.

Under 38 U.S.C.A. § 103 (e), marriage of a child shall not bar the furnishing of benefits if the marriage was void or had been annulled by a court having basic authority to render annulment decrees, unless it is determined by VA that the annulment was obtained through fraud by either party or by collusion.  38 U.S.C.A. § 103 (e); 38 C.F.R. § 3.55 (b)(1).  

On or after January 1, 1975, marriage of a child terminated prior to November 1, 1990, shall not bar the furnishing of benefits to or for such child provided that the marriage: (i) has been terminated by death, or (ii) has been dissolved by a court with basic authority to render divorce decrees unless the Department of Veterans Affairs determines that the divorce was secured through fraud by either party or by collusion.  38 C.F.R. § 3.55 (b)(2).

The evidence includes a June 2009 VA Form 21-686c (Declaration of Status of Dependents) submitted by Z. H.  The declaration indicates that she had been married twice (in 1985 and in 2004).  Both marriages were terminated as a result of the death of her spouses.

In a May 2012 VA Form 21-534, application for DIC benefits, Z. H. again reported being married twice.  Specifically, she indicated that she was married in March 1984 in Reno, Nevada, with the marriage ending three months later due to the husband's death.  The second marriage occurred in December 2004 in Oakland, California, and ended in January 2008, due to the husband's death.  She noted that both relationships were common law marriages; however, the Board finds that common law marriage is not recognized in California or Nevada.  See Social Security Administration, B. Exhibit of the Digest of State laws on validity of common-law (non-ceremonial marriages).

The evidence also includes a February 2008 Social Security Administration determination, which indicates that Z. H. had been married to R. H. on December [redacted], 2004 in California by a clergyman or public official.  It was further noted that 
Z. H. and R. H. had been living together at the same address at the time of his death.  
In an October 2015 Report of General Information, the RO contacted the Alameda County records office in efforts to obtain the marriage certificate between Z. H. and R. H.  Although VA was not permitted to pay the cost to obtain the document, the Alameda County representative indicated that a marriage certificate was on file for the union between R. H. and Z. H.

Accordingly, based on the evidence discussed above, the Board finds that Z. H.'s statements regarding being involved in a common law marriage are not credible and were made for compensation purposes.  See Pond v. West, 12 Vet, App. 341, 345 (1999) (the Board may consider whether self-interest may be a factor in making such statements); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (The Board may consider self interest in evaluating the testimony of claimants).  The Board finds that the weight of the evidence shows that Z. H.'s marriage to R. H. was valid, and was terminated by the death of R. H. in January 2008.  There is no evidence of record, other than Z. H.'s own assertions, showing that she was involved in a common law marriage or that her marriage was void.

Further, although Z. H.'s marriage was terminated by the death of her husband, this termination occurred in January 2008, and not prior to November 1, 1990.  As such, the provisions of 38 U.S.C.A. § 103 (e) and 38 C.F.R. § 3.55 (b)(2), which pertain to the marriage of a child which terminated prior to November 1, 1990, do not apply.  Under the current 38 U.S.C.A. § 103 (e) and 38 C.F.R. § 3.55 (b)(1), the only legal grounds for the recognition of Z. H. as a child of the Veteran is if the marriage was void, or has been annulled by a court having basic authority to render annulment decrees.  

For these reasons, the Board finds that weight of the evidence, which includes findings from the Social Security Administration and the Alameda County records office, shows that Z. H. entered into a valid marriage which was dissolved by death in January 2008.  On the basis of the evidence of record and in accordance with 
38 U.S.C.A. § 103 (e) and 38 C.F.R. § 3.55 (b)(1), the Board finds that the claim for helpless child benefits is precluded as a matter of law.


ORDER

Entitlement to recognition of Z. H. as the helpless child of the Veteran for the purposes of DIC, death pension, and accrued benefits is denied as a matter of law.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


